Citation Nr: 0315159	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-03 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from December 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

The veteran testified at a personal hearing at the RO in 
January 2000, and a transcript of that hearing is of record.  

This case was previously before the Board in October 2000, at 
which time this issue was remanded for further development, 
and that development has been completed.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran had hepatitis A in service, which is not 
currently manifested.

2.  Hepatitis C did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
February 2003 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and informed him of the type 
of information and evidence necessary to substantiate his 
claim, and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therein, 
the RO provided the veteran with the new codified VCAA 
regulations, under 38 C.F.R. § 3.159, and explained the types 
of medical and lay evidence needed to evaluate his claim.  He 
was advised that he could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  The RO's actions are sufficient to satisfy the VCAA's 
notice requirements.  

With respect to the duty to assist, the Board remanded this 
claim in October 2000 for further development.  The RO 
secured all relevant treatment records and a relevant medical 
examination in December 2002, including a nexus opinion.  As 
there is no other allegation or indication that relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist is met.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  He testified at a 
personal hearing in January 2000.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Service medical records reveal that the veteran was 
hospitalized from October 1972 to November 1972 for abdominal 
cramps with nausea and vomiting.  He reported a history of 
exposure to cases of hepatitis from former roommates 3 to 
4 months prior to admission.  He shared a needle with one of 
them.  The diagnosis was hepatitis, homologous serum 
jaundice, positive hepatitis-associated antigen.  On 
separation examination in November 1972, it was noted that 
the veteran was recovering from hepatitis.  The digestive 
system and skin were clinically evaluated as normal.  He was 
a medical corpsman in service.  

The veteran was hospitalized in May 1973 for 2 days for drug 
dependency, heroin type.  This was his first admission.  He 
reported a history of heroin addiction of 6 years duration.  
Physical examination was unremarkable except for multiple 
puncture scars over the veins of both antecubital fossae.  
Admission urinalysis was positive for heroin.  He completed a 
detoxification program and was discharged.  

The veteran was hospitalized again in June 1973 for 3 days 
for drug dependency, heroin type.  A reported history of his 
previous hospitalization and heroin addiction of 6 years was 
noted.  Physical examination was unremarkable since May 1973, 
except for multiple puncture scars over the veins of both 
antecubital fossae.  There was a fresh track over the vein of 
the left arm.  The diagnosis was heroin addiction/withdrawal.  

VA treatment records dated in December 1994 revealed that the 
veteran was using heroin daily and sharing needles.  He said 
that he was 15 years old when he first used heroin.  From 
February 1995 to April 1995, he was hospitalized at VA for an 
inability to maintain abstinence from alcohol, heroin, and 
cocaine while in the community.  His past history was 
positive for intravenous heroin use and drug abuse since 
1962.  

At VA examination in May 1997, diagnoses of hepatitis C by 
history and chronic intravenous drug addiction were noted.  
VA outpatient treatment records from May 1997 showed an 
impression of chronic hepatitis C, likely secondary to 
intravenous drug abuse, and based upon very mildly abnormal 
liver function tests.  

From May 1997 to August 1997, the veteran was hospitalized 
for self help.  Laboratory data showed Hepatitis C reactive.  
The discharge diagnoses included polysubstance abuse and 
chronic hepatitis C, among other disorders.  

In March 1999, the veteran submitted medical literature in 
support of his claim, including an article which reported 
that the hepatitis C virus caused most cases of hepatitis 
after a blood transfusion.  Risk factors included recent 
blood transfusion, exposure to blood, intravenous drug abuse, 
and environmental or occupational exposure to blood.  The 
veteran highlighted the latter cause in support of his 
contention that he contracted hepatitis in service due to 
occupational exposure to blood.  Medical definition of the 
different types of hepatitis were also submitted.  

At a personal hearing in January 2000, the veteran testified 
that since he was diagnosed with and treated for hepatitis in 
service, service connection for hepatitis is warranted.  He 
said that he was never told what type of hepatitis (A, B, or 
C) he was diagnosed with in service, but that he got very 
sick from the disorder.  

At VA examination in December 2002, the veteran was evaluated 
for compensation purposes by a medical doctor.  He stated 
that he was exposed to hepatitis in 1972 while in the 
military, when he cared for trauma patients.  He denied 
transfusion of blood products or any homosexual activity.  He 
admitted to intravenous drug abuse since the late 1970s and 
early 1980s and he had tattoos on both arms since 1982.  The 
examiner reviewed the medical records. 

Laboratory data showed that the hepatitis B surface antigen 
and core antigen were negative, and that the hepatitis C 
antigen was positive.  The liver function test liver function 
test showed high globulin and high alkaline, otherwise 
normal.  Pertinent diagnoses included chronic hepatitis C and 
hepatitis A immunity.  The laboratory report was associated 
with the examination report.  The examiner provided a 
discussion based on the veteran's history, examination and 
review of his medical records "from 1972, 1973 and 1997."  
He stated:

This veteran had jaundice in 1972 due to hepatitis A and 
was appropriately managed.  (His) acquired hepatitis C 
later is more likely than not from intravenous drug 
abuse and currently has chronic hepatitis C.  However 
his liver biochemical indices, CBC and coagulation 
factors remain within normal limits.  Medically there is 
no pathophysiological connection between hepatitis A, 
acquired during service and his later development of 
hepatitis C.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis.  Service medical records 
show that the veteran was treated for hepatitis in service.  
The VA examiner in December 2002 reviewed the veteran's 
medical records, including service medical records, and 
stated that the veteran had hepatitis A in service.  Current 
laboratory results are negative for the hepatitis A or B 
antigens, and positive only for hepatitis C.  Based on the VA 
examiner's opinion in December 2002, the evidence of record 
shows that the veteran's currently manifested chronic 
hepatitis C resulted from intravenous drug abuse, and not 
from any in-service disease or injury, including the 
hepatitis A that was contracted in and resolved in service.  
The remaining evidence of record does not refute the medical 
opinion provided in December 2002.  There is no evidence 
showing that the current disability had its onset in service 
or that it is related to an in-service disease or injury. 

The veteran's own statements that he suffers from chronic 
hepatitis C related to his active service cannot constitute 
competent medical evidence since he is a lay witness who 
cannot render such medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   To the extent that he is 
attempting to extrapolate from the medical excerpts he 
provided that his hepatitis C is related to his in-service 
duties, such extrapolation would constitute nothing more that 
an unsubstantiated medical opinion by a lay person rather 
than a conclusion based on the medical evidence of record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks 
v. West, 11 Vet. App. 314 (1998). 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

In passing, even if it were determined that the veteran's 
hepatitis C resulted from in-service intravenous drug use, 
the disease could not be service connected on that basis.  
The law prohibits such a grant, on the basis that the 
disability arose due to the veteran's own willful misconduct. 
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a), (d). 




ORDER

Service connection for hepatitis is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

